Exhibit 10.1
 
CONSULTING AGREEMENT
 
 
CONSULTING AGREEMENT dated as of September 9, 2013 (the “Agreement”) by and
between Michael Ciprianni (the “Consultant”) and Health Revenue Assurance
Associates (OTCBB: HRAA)  (the “Company”).
 
WHEREAS, the Company desires to engage the Consultant as a consultant to provide
certain consulting services related to the Company’s business, and the
Consultant is willing to be engaged by the Company as a consultant and to
provide such services, on the terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and the Consultant agree as follows:
 


1.           Consulting.  The Company hereby retains the Consultant, and the
Consultant hereby agrees to make himself available as a consultant to the
Company, upon the terms and subject to the conditions contained herein.
 
2.           Duties of Consultant.  During the Consulting Term (as hereinafter
defined), the Consultant shall provide the Company with certain professional
consulting services relating to the following: (i) familiarize itself, to the
extent appropriate and feasible, with the business, operations, properties,
financial condition, management and prospects of the Company; (ii) advise the
Company on matters relating to its capitalization; (iii) evaluate alternative
financing structures and arrangements; (iv) assist the Company in developing
appropriate acquisition criteria and identifying target industries; and (v)
assist the Company in evaluating and make recommendations concerning the
relationships among the Company’s various lines of business and potential areas
for business growth. It is acknowledged and agreed by the Company that
Consultant carries no professional licenses, and is not rendering legal advice
or performing accounting services, nor acting as an investment advisor or
brokerage/dealer within the meaning of the applicable state and federal
securities laws.  The Services of Consultant shall not be exclusive nor shall
Consultant be required to render any specific number of hours or assign specific
personnel to the Company or its projects, however it is anticipated and agreed
upon by both parties that considerable time and resources will be required to
fulfill the obligations to the Company under this agreement
 
3.           Term. Subject to the provisions for termination hereinafter
provided, the term of this Agreement shall commence on the date first written
above (the “Effective Date”) and shall continue for a period of one year (the
“Consulting Term”) and is renewable for additional one year terms at the
discretion of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Compensation.  In consideration of the services to be provided by
the Consultant hereunder, the Company shall pay the Consultant:
a) Four Million One Hundred Twenty Five Thousand (4,125,000) shares of common
stock upon execution of this agreement.
b) Additional special projects to be described in scope of work along with
compensation to be attached as addendum.
 
5.           Termination.  If the Consultant should fail to perform any of the
obligations hereunder for any cause, always in the sole judgment and decision of
the Company, then the Company shall have the right to terminate this agreement
on five days prior written notice.  The Consultant shall have the right to
resign at any time and for any reason upon 10 days prior written notice.
 
6.           Confidential Information.  The Consultant recognizes and
acknowledges that by reason of Consultant’s retention by and service to the
Company before, during and, if applicable, after the Consulting Term, the
Consultant will have access to certain confidential and proprietary information
relating to the Company’s business, which may include, but is not limited to,
trade secrets, trade “know-how,” product development techniques and plans,
formulas, customer lists and addresses,  financing services, funding programs,
cost and pricing information, marketing and sales techniques, strategy and
programs, computer programs and software and financial information (collectively
referred to as “Confidential Information”).  The Consultant acknowledges that
such Confidential Information is a valuable and unique asset of the Company and
Consultant covenants that he will not, unless expressly authorized in writing by
the Company, at any time during the Consulting Term use any Confidential
Information or divulge or disclose any Confidential Information to any person,
firm or corporation except in connection with the performance of Consultant’s
duties for the Company and in a manner consistent with the Company’s policies
regarding Confidential Information.  The Consultant also covenants that at any
time after the termination of this Agreement, directly or indirectly, he will
not use any Confidential Information or divulge or disclose any Confidential
Information to any person, firm or corporation, unless such information is in
the public domain through no fault of Consultant or except when required to do
so by a court of law, by any governmental agency having supervisory authority
over the business of the Company or by any administrative or legislative body
(including a committee thereof) with apparent jurisdiction to order Consultant
to divulge, disclose or make accessible such information.  All written
Confidential Information (including, without limitation, in any computer or
other electronic format) which comes into the Consultant’s possession during the
Consulting Term shall remain the property of the Company.  Except as required in
the performance of the Consultant’s duties for the Company, or unless expressly
authorized in writing by the Company, the Consultant shall not remove any
written Confidential Information from the Company’s premises, except in
connection with the performance of Consultant’s duties for the Company and in a
manner consistent with the Company’s policies regarding Confidential
Information.  Upon termination of this Agreement, the Consultant agrees to
return immediately to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Consultant’s possession.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Status as Independent Contractor.  The parties intend and
acknowledge that the Consultant is acting as an independent contractor and not
as an employee of the Company.  The Consultant shall have full discretion in
determining the amount of time and activity to be devoted to rendering the
services contemplated under this Agreement and the level of compensation to
Consultant is not dependent upon any preordained time commitment or level of
activity.  The Company acknowledges that the Consultant shall remain free to
accept other consulting engagements of a like nature to the engagement under
this Agreement.  The Company shall not be responsible for any withholding in
respect of taxes or any other deductions in respect of the fees to be paid to
Consultant and all such amounts shall be paid without any deduction or
withholding.  Nothing in this Agreement shall be construed to create any
partnership, joint venture or similar arrangement between the Company and the
Consultant or to render either party responsible for any debts or liabilities of
the other.
 
8.           Consultant’s Services to Others.  The Company acknowledges that
Consultant and his affiliates are in the business of providing consulting advice
to others.  Nothing herein contained shall be construed to limit or restrict
Consultant or his affiliates in conducting such business with respect to others
or in rendering such advice to others.  The Consultant acknowledges that the
Company may hire other consultants to provide services complimentary to those
provided by the Consultant.


9.           Conflict of Interest.  The Consultant and the Company agree that
there is no conflict of interest in connection with the retention by the Company
of the Consultant pursuant to this Agreement.
 
10.           Waiver of Breach.  The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate nor be construed as a waiver
of any subsequent breach.
 
11.           Binding Effect; Benefits.  Neither of the parties hereto may
assign its or his rights hereunder without the prior written consent of the
other party hereto, and any such attempted assignment without such consent shall
be null and void and without effect.  This Agreement shall inure to the benefit
of, and shall be binding upon, the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives.
 
12.           Notices.  All notices and other communications which are required
or may be given under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when delivered in person, (b) one (1) business day
after being mailed with a nationally recognized overnight courier service, or
(c) three (3) business days after being mailed by registered or certified first
class mail, postage prepaid, return receipt requested, to the parties hereto at:
 
If to the Company, to :


Robert Rubinowitz
Health Revenue Assurance Associates
8551 West Sunrise Blvd, Suite 304
Plantation, FL33322
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Consultant, to:


Michael Ciprianni
11606 Charisma Way
Palm Beach Gardens, FL 33418




13.           Entire Agreement; Amendments.    This Agreement contains the
entire agreement and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter
hereof.  This Agreement may not be changed orally, but only by an agreement in
writing signed by the party against whom any waiver, change, amendment,
modification or discharge is sought.


14.           Severability.  The invalidity of all or any part of any provision
of this Agreement shall not render invalid the remainder of this Agreement or
the remainder of such provision.  If any provision of this Agreement is so broad
as to be unenforceable, such provision shall be interpreted to be only so broad
as is enforceable.
 
15.           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the law of the State of Florida
without giving effect to the principles of conflicts of law thereof.  The
parties hereto each hereby submits himself or itself for the sole purpose of
this Agreement and any controversy arising hereunder to the exclusive
jurisdiction of the courts in the State of Florida.
 
16.           Headings.  The headings herein are inserted only as a matter of
convenience and reference, and in no way define, limit or describe the scope of
this Agreement or the intent of the provisions thereof.
 
17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Signatures evidenced by
facsimile transmission will be accepted as original signatures.
 


[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 
Health Revenue Assurance Associates, Inc
 

 
By:
/s/ Robert Rubinowitz       Robert Rubinowitz, President  

 
 
Consultant
 
 
By:
/s/ Michael Ciprianni       Michael Ciprianni  

      
